Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com VIA EDGAR April 28, 2014 Re: Allianz Life Insurance Company of North America Allianz Life Variable Account B Registration Statement Nos. 333-182989 and 811-05618 Enclosed for filing please find Post-Effective Amendment No. 8 to the Form N-4 Registration Statement for the above-referenced Registrant filed pursuant to Rule 485(b). We received oral comments from you on March 4, 2013 with respect to Registrant’s Post-effective Amendment No. 5 to the Registration Statement filed on January 17, 2014. This letter responds to those comments. We also incorporated revisions based on oral comments received on: · March 4, 2014 for Allianz Life Variable Account B and Allianz Life Insurance Company of North America Form N-4 Registration Statement Nos. 333-169265 and 811-05618, where applicable. · March 4 and March 27, 2014 for Allianz Life Variable Account B and Allianz Life Insurance Company of North America Form N-4 Registration Statement Nos. 333-171427, 333-139701, and 811-05618, where applicable. All page numbers in this letter refer to the courtesy copy of the prospectus sent to you on January 17th. 1. Fee Tables – Examples (page 10) Comment: Please confirm that the numbers in the examples are changing only for the updated Investment Option operating expenses Response: Confirmed. 2. Section 2, Owners, Annuitants and Other Specified Persons – Death of a Sole Owner Table (page 13) Please either restore the original text in the left hand column or indicate that this is a non-material change. You cannot change disclosure if it would materially impact existing Contract Owners. Response: This is a non-material change to remove duplicative disclosure that already appears on page 11 (when the Accumulation Phase ends). 3. Section 2, Owners, Annuitants and Other Specified Persons – Assignments, Changes of Ownership and Other Transfers of Contract Rights, Note (page 16) Comment: Please either explain why you changed the text in the Note or indicate that this is a non-material change. You cannot change disclosure if it would materially impact existing Contract Owners. Response: This is a non-material change deleting duplicative text that appears elsewhere in the prospectus in order to simplify language. I hereby represent that the enclosed Post-Effective Amendment does not contain disclosure which would render it ineligible to become effective pursuant to Securities Act Rule 485(b). Additional required exhibits are included in this amendment. Manually executed signature pages have been executed prior to the time of this electronic filing and will be retained by the Company for five years. The Registrant recognizes that it is responsible for the adequacy and accuracy of disclosures in its Registration Statement. The staff's review and changes to the Registration Statement based on staff comments does not bar the Commission from taking future action with respect to the filing. In addition, the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosures in the filing. The Registrant may not assert the staff's review or acceleration of the Registration Statement as a defense in any proceeding initiated by the Commission or any person under the Federal securities laws. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the following address and phone number: Allianz Life, 5701 Golden Hills Drive, Minneapolis, MN 55416. Telephone: (763)765-2913. Sincerely, Allianz Life Insurance Company of North America By: /s/ Stewart D. Gregg Stewart D. Gregg
